Citation Nr: 1025062	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-11 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 
1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in May 2010.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The credible evidence fails to reflect the Veteran had flat 
feet in service.  

2.  In both his left and his right ears, the Veteran does not 
have an auditory threshold of 40 decibels or greater at any 
frequency, he does not have auditory thresholds of 26 or greater 
for three frequencies, and his speech recognition scores are 
higher than 94 percent.

3.  The probative medical evidence of record indicates that the 
Veteran's tinnitus is not related to his in-service noise 
exposure.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for flat feet have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Generally, in order to grant a service connection claim, the 
Board must find medical evidence that the Veteran currently 
suffers from a disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of that disability, and medical evidence of a nexus 
between the present disability and the disability claimed in 
service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Service Connection for Bilateral Flat Feet

The Veteran seeks service connection for his bilateral flat feet, 
stating that he suffered from this disability in service and 
continues to suffer today.  Finding no evidence that the Veteran 
did suffer from flat feet in service, however, the Board shall 
deny the Veteran's claim for the reasons that follow.

First, the Board notes that the Veteran is currently suffering 
from flat feet.  The Veteran was diagnosed as suffering from 
symptomatic flat feet in a September 2006 VA podiatry 
consultation.  Also, the Veteran underwent an examination in 
November 2006 in connection with an earlier claim for a non-
service connected pension.  The examiner diagnosed the Veteran as 
suffering from bilateral pes planus (flat feet).  

The Veteran's claim fails, however, because there is no 
indication in his service treatment records that he sought 
treatment for or complained of suffering from flat feet while in 
service.  A review of these records reveals that the Veteran 
suffered a right ankle sprain while playing basketball in March 
1974.  In April 1975, the Veteran injured his left ankle while 
playing baseball.  X-rays performed at the time of each injury 
noted that the Veteran's ankles were within normal limits and 
made no findings as to his feet.  Records of these injuries also 
show that the Veteran made no mention of suffering from pain in 
any area other than his ankle.  Finally, the Veteran's separation 
examination in September 1975 does not reflect that the Veteran 
was suffering from any problems with his feet.  Similarly, the 
Veteran reported no problems with his feet on his self-report of 
medical history at separation.  

In his May 2010 hearing, the Veteran stated that he first noticed 
suffering from flat feet while in basic training.  He stated that 
he was sought treatment periodically for his disability while in 
the military.  After discharge, he recalled being diagnosed as 
suffering from flat feet at a VA facility in Houston in either 
1976 or 1977.  

While the Veteran is certainly competent to testify as to the 
onset and symptoms of his flat feet, the Board does not find his 
testimony to be credible.  Again, a review of the Veteran's 
service treatment records showed no records of the Veteran 
seeking treatment for flat feet.  Also, at his separation, the 
Veteran himself did not report that he was suffering from flat 
feet.  

Further, the Veteran is not entitled to service connection for 
his flat feet based on continuity of symptomatology.  Under 
38 C.F.R. § 3.303(b), continuity of symptomatology may be used to 
support a claim for service connection.  In such instances, the 
second and third criteria for service connection can be satisfied 
if the Veteran presents: (a) evidence that a condition was noted 
during service or a presumptive period; (b) evidence of post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997)).

Under this framework, the Veteran's claim once again fails 
because of the lack of credible evidence that his flat feet were 
noted during service.  Thus, despite the fact that the Veteran 
contends that he suffered from flat feet in service and has been 
continuously afflicted since that date, his claim does not meet 
the guidelines for service connection based on continuity of 
symptomatology.  

As there is no credible evidence that the Veteran suffered from 
flat feet in service, the Board finds that he has not met the 
criteria for service connection for flat feet and his claim shall 
be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


Service Connection for Bilateral Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss, 
stating both that he is currently suffering from bilateral 
hearing loss and that this hearing loss is causally related to 
his active service.  As the probative medical evidence of record 
reflects that the Veteran's hearing has not deteriorated to a 
point considered disabling by VA, however, his claim must be 
denied.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Bilateral hearing loss is also a disability that is presumed to 
have been incurred in service, if evidence shows that it became 
manifest to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a); 1131, 1137 38 C.F.R. §§ 3.307(a), 3.309(a).  Thus, if 
the Veteran shows that his hearing deteriorated to a compensable 
rate within a year of service, then he may be service connected 
as if his hearing had deteriorated while he was on active 
service.  

Here, the Board concedes that the Veteran would have been exposed 
to acoustic trauma while on active service.  The Veteran's DD-214 
reflects that his Military Occupational Specialty was field 
artillery crewman.  As an artillery crewman, the Veteran would 
undoubtedly have been exposed to loud noises, and the Board thus 
concedes that the Veteran would have been exposed to acoustic 
trauma.

Despite this in-service exposure, medical evidence indicates that 
the Veteran's hearing has not deteriorated to a point to be 
considered disabling under VA regulations.  The Veteran underwent 
a VA audio examination in September 2008.  
On an authorized audiological evaluation performed at that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
10
20
20
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left.  

The level of hearing in the Veteran's ears does not meet the 
criteria to be considered a disability under VA regulations.  
Again, to be considered disabling, the Veteran's hearing loss 
would have to have an auditory threshold of 40 decibels or 
greater at one tested frequency, have thresholds of 26 decibels 
or greater at three frequencies, or have speech recognition of 
less than 94 percent.  As reflected by the results of the 
audiometric examination above, the Veteran meets none of these 
criteria.

The Veteran discussed his bilateral hearing loss in his May 2010 
hearing.  The Veteran discussed his in-service noise exposure, 
recalling being exposed to artillery noise and gunfire.  He 
stated that he remembered suffering from headaches and hearing 
loss while in service.  Finally, he contended that he suffers 
from hearing loss today.  

The Veteran is competent to testify as to the onset and 
particular symptoms of his hearing loss, but his testimony is 
outweighed by the probative medical evidence of record that 
establishes that he is not suffering from hearing loss per VA 
regulation.  Also, a review of the Veteran's service treatment 
records reveals that he made no complaints of suffering from 
hearing loss while on active service.  His separation examination 
reflects that his hearing at discharge was within normal limits, 
and the Veteran did not mention suffering from hearing loss on 
his report of medical history at separation.  

Again, as the Veteran's bilateral hearing loss does not meet the 
criteria to be considered a disability under VA regulations, the 
Board concludes that service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385.

Service Connection for Tinnitus 

The Veteran also seeks service connection for tinnitus, a 
condition which contends is related to his in-service noise 
exposure.  As the probative medical evidence of record indicates 
that his tinnitus is not related to his active service, his claim 
shall be denied.  

The Board again acknowledges that the Veteran was exposed to 
noise while on active service.  The Board also acknowledges the 
Veteran's statements that he is currently suffering from tinnitus 
today.  The Veteran informed the VA examiner in his September 
2008 VA examination that he was currently suffering from tinnitus 
and had been suffering from this disability since his active 
service.  

The Veteran's claim fails, however, because the medical evidence 
does not indicate a link between his tinnitus and his in-service 
noise exposure.  In his September 2008 examination, the examiner 
acknowledged the Veteran's in-service noise exposure.  He noted 
that the Veteran's hearing at separation was within normal 
limits.  The examiner also reported that the Veteran had a long 
history of post-service noise exposure, including being near ship 
engines, doing construction work, and working as a truck driver.  
The Veteran did not use hearing protection in conjunction with 
any of these post-service jobs.  The examiner concluded, based on 
his review of the Veteran's claims file and verbal report of 
post-service noise exposure, that the Veteran's in-service noise 
exposure is not responsible for his current bilateral tinnitus.  

In his May 2010 hearing, the Veteran expressed his belief that 
his tinnitus is related to his in-service noise exposure.  The 
Board recognizes the sincerity of the argument advanced by the 
Veteran that his tinnitus is service related.  However, the 
resolution of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence). 

Tinnitus, however, requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  To the extent that the 
Veteran speaks to the diagnosis and causation of his tinnitus, 
the Board finds that he is not competent to do so and will not 
consider his testimony for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the probative medical evidence of record indicates that the 
Veteran's tinnitus is not related to his in-service noise 
exposure, the Board concludes that the criteria for service 
connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2008 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records and records of his post-service VA treatment.  

In his May 2010 hearing, the Veteran referenced being diagnosed 
with flat feet by at a VA facility in Houston shortly after his 
leaving service.  The Board notes that records of this treatment 
have not been associated with the claims file.  Given the Board's 
concerns regarding the Veteran's credibility, however, the Board 
shall not remand the claim in order to obtain these records.  
More importantly, as there is no indication that the Veteran 
suffered from flat feet in service and as pes planus is not a 
disability subject to a one-year service connection presumption, 
even if records were obtained and reflected a diagnosis of flat 
feet, they would not substantiate his claim.  See 38 C.F.R. 
§ 3.309(a) (listing chronic diseases subject to a one year 
presumption).  Accordingly, the Board shall not remand the 
Veteran's claim to attempt to obtain these records.  

Further, though the Veteran was afforded a VA compensation and 
pension examination germane to his claims for service connection 
for bilateral hearing loss and tinnitus, he was not afforded such 
an examination for his flat feet.  An examination is not required 
for this claim, though.  The Board may order an examination when 
the record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there 
may be a nexus between the current disability and any service 
related incident, then the Board may order an RO to have a 
claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  In this case, absent any in-service complaints of or 
treatment for flat feet, the only indication that the Veteran's 
current disability could be related to his active service comes 
from the Veteran's testimony which again, the Board finds not to 
be credible.  Also, the record currently contains sufficient 
information for the Board to make a decision on the issue.  
Accordingly, the Board may consider the medical records already 
in the file without requiring a VA examination.

As the evidence already of record is adequate to allow resolution 
of the appeal, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for bilateral flat feet is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


